December 21, 2016 Via Edgar U.S. Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549 Attention: Lyn Shenk, Branch Chief, Office of Transportation and Leisure Re: The Providence Service Corporation Form 10-Q for Fiscal Quarter Ended September 30, 2016 Filed November 9, 2016 File No. 001-34221 Dear Mr.Shenk: On December 8, 2016, The Providence Service Corporation (the “ Company ”) received your letter (the “ Comment Letter ”) setting forth the comments of the staff (the “ Staff ”) of the Division of Corporation Finance of the Securities and Exchange Commission (the “ Commission ”) regarding the Form 10-Q filed by the Company on November 9, 2016. The Comment Letter requests that the Company respond to the Staff’s comments within ten business days or to advise you when the Company will provide its response. The Company has reviewed the Staff’s comments and has begun preparation of its response. However, the Company will require additional time to consider and respond fully to the Staff’s comments. Accordingly, as we discussed with Theresa Brillant, the Company respectfully requests an extension of the time to respond to the Staff’s comments. The Company expects to provide its response to the Commission no later than January 11, 2017, and will endeavor to submit the response earlier if feasible. If you have any questions relating to the foregoing, please do not hesitate to contact me at (203) 307-2801 or dshackelton@prscholdings.com. Sincerely, /s/ David Shackelton David Shackelton Chief Financial Officer cc: James Lindstrom, Chief Executive Officer Sophia Tawil, General Counsel Bill Severance, Chief Accounting Officer KPMG LLP Steven Slutzky, Debevoise & Plimpton LLP 700 Canal Street, Third Floor ● Stamford, Connecticut 06902 ● 203/307.2800 ● www.prscholdings.com
